Appeal from a judgment of the County Court of Fulton County (Hoye, J.), rendered January 31, 2013, convicting defendant upon his plea of guilty of the crime of criminal contempt in the first degree.
Defendant waived indictment and agreed to be prosecuted by a superior court information charging him with criminal contempt in the first degree. He pleaded guilty to that charge and waived his right to appeal. In accordance with the plea agreement, County Court sentenced defendant, as a second felony offender, to IV2 to 3 years in prison. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. After reviewing the record, counsel’s brief and defendant’s pro se submission, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
*1243Peters, EJ., Lahtinen, McCarthy, Egan Jr. and Devine, JJ., concur.
Ordered that the judgment is affirmed, and application to be relieved of assignment granted.